DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 15-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on October 12, 2020.
The traversal is on the ground(s) that there would not be an undue search burden in examining the claims together.  This is not found persuasive because all these inventions listed in this action are independent or distinct and there would be a serious search and examination burden if restriction were not required due to the independent and distinct nature of the two groups. 
Each invention has attained recognition in the art as a separate subject for inventive effort. Further, different considerations are used in considering the independent and distinct inventions. There is also a burden because it is necessary to search for one of the independent and distinct inventions in a manner that is not likely to result in finding art pertinent to all of the elements of the other independent and distinct invention.  
  The independent and distinct inventions include elements which require search outside of the same classification. There is also a burden because it is necessary to search for 
The requirement is still deemed proper and is therefore made FINAL.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:  heating device in claims 6-8 and 19, heat adjustment unit in claim 8, substrate guide control unit in claim 11, adjustment unit in claim 11, first substrate tension measurement unit in claim 11, second substrate tension measurement unit in claim 11, and gas separation unit in claim 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  
Claim Objections
Claim 9 objected to because of the following informalities:  claim 9 recites “essentially parallel”. Examiner is interpreting this phrase as “parallel within an industrially accepted level of error”. Clarification is requested.
Claims 1, 8, and 15-16 recite the term “flexible substrate”. Examiner is interpreting this term as a plastic film or foil which is capable of being coated in a roll-to-roll coaters and used as flexible substrate in an electrical or optical device. Clarification is requested.
Claims 6, 13, and 19-20 recite the term “configured for”. A suggested revision is “configured to” . Clarification is requested.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
The term "elongated sleeve" in claim 10 is a relative term which renders the claim indefinite.  The term "elongated" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purpose of prosecution, Examiner is interpreting the phrase as “sleeve” based on paragraph 187 and Figs. 12A-B.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-5, 9, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over EP 198 818 6 A1 to Angelo Pagani (hereinafter Pagani) and EP 0466999 A1 to Giovanni Tenna Mosca (hereinafter Mosca).
Regarding claim 1, Pagani teaches a  vacuum processing system (2) for a flexible substrate (N), the vacuum processing system comprising: a first chamber (1) adapted for housing a supply roll for providing the flexible substrate; a second chamber adapted (101) for housing a take-up roll for storing the flexible substrate after processing; a substrate transport arrangement including one or more guide rollers (55)for guiding the flexible substrate from the first chamber to the second chamber; and a first process chamber (13) for processing the flexible substrate (N).  (See Pagani, paragraph 30 and Fig. 1.)
Pagani does not explicitly teach a maintenance zone between the first chamber and the second chamber wherein the maintenance zone allows for maintenance access to or of at least one of the first chamber and the second chamber.
Mosca is directed to process and apparatus for surfacing of tape substrates.
Mosca teaches a maintenance zone between the first chamber and the second chamber wherein the maintenance zone allows for maintenance access to or of at least one of the first chamber and the second chamber. (See Mosca, col. 4, lines 51-57.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a maintenance zone between the first chamber and the second chamber wherein the maintenance zone allows for maintenance access to or of at least one of the first chamber and the second chamber, 
Intended use language is located in the preamble of claim 1 (system for a flexible substrate).  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). Examiner is considering the combination of references Pagani in view of Mosca to meet this intended use.
Claim 1 recites intended use clauses (i. e. “adapted for housing”, “for guiding “, “ for processing” , “allows for maintenance access”). A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Examiner is considering the combination of references Pagani in view of Mosca to meet these intended use(s).
Regarding claim 2, Pagani does not explicitly teach a passageway connecting the first process chamber to the second chamber or to a second process chamber, wherein the passageway is provided above or below the maintenance zone.
Mosca teaches a passageway (tunnel 15) connecting the first process chamber to the second chamber or to a second process chamber, wherein the passageway is provided above or below the maintenance zone. (See Mosca, col. 6, lines 20-25.)

Regarding claim 4, Pagani teaches at least one of the first process chamber and the second process chamber comprises: a process drum (17) having an outer surface for guiding the substrate through a first vacuum processing region and at least one second vacuum processing region, wherein the process drum has a rotation axis extending in a first direction, and Page 2 6589047_1Application No. 16/075,914Docket No.: ZIMR/0442USP Response to Restriction/Election1413.099380 at least one deposition source (51), wherein the at least one deposition source is arranged at a height of or below a horizontal center line of the first process chamber or the second process chamber. (See Pagani, Fig. 1.)
 Regarding claim 5, Pagani teaches the second process chamber (55) comprises a first part providing one or more deposition sources (58) and a second part (portion of 55 below 81) allowing a communication with the passageway of the vacuum processing system, wherein the first part and the second part are connected along a line inclined with respect to a vertical direction. (See Pagani, Fig. 1.)
Regarding claim 9, Pagani teaches the at least one deposition source (58, 60) has a curved surface, wherein the curved surface of the at least one deposition source is shaped such that the at least one Page 3 6589047_1Application No. 16/075,914Docket No.: ZIMR/0442USPdResponse to Restriction/Election1413.099380eposition source (51, 58, 60) has an essentially parallel surface with respect to the surface of the process drum ( 17, 57).  (See Pagani, Fig. 1.)

Regarding claim 18, Pagani teaches at least one of the first process chamber and the second process chamber comprises: a process drum (17) having an outer surface for guiding the substrate through a first vacuum processing region and at least one second vacuum processing region, wherein the process drum has a rotation axis extending in a first direction, and Page 2 6589047_1Application No. 16/075,914Docket No.: ZIMR/0442USP Response to Restriction/Election1413.099380at least one deposition source (51), wherein the at least one deposition source is arranged at a height of or below the rotation axis of the first process chamber or the second process chamber. (See Pagani, Fig. 1.)
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over EP 198 818 6 A1 to Angelo Pagani (hereinafter Pagani) and EP 0466999 A1 to Giovanni Tenna Mosca (hereinafter Mosca) as applied to claim 2 and further in view of US Pat. Pub. No. 20110139072 A1 to Tamagaki et al (hereinafter Tamagaki).
Regarding claim 3, Pagani does not explicitly teach the second process chamber is located so that the second chamber is provided between the maintenance zone and the second process chamber.  
Tamagaki teaches the second process chamber (1L) is located so that the second chamber (15H) is provided between the maintenance zone (area between 26H and 27 in Fig. 1) and the second process chamber (portion of 1L between 42 and 42). (See Tamagaki, Fig. 1.) ( Examiner is considering the lower process chamber (1L) 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the second process chamber is located so that the second chamber is provided between the maintenance zone and the second process chamber, because Tamagaki teaches this structure allows for replacement operations to be easily performed. (See Tamagaki, Abstract and Fig. 1.)
Claims 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over EP 198 818 6 A1 to Angelo Pagani (hereinafter Pagani) and EP 0466999 A1 to Giovanni Tenna Mosca (hereinafter Mosca) as applied to claim 4 and further in view of US Pat. Pub. No. 20120247389 A1 to Yoshida et al (hereinafter Yoshida).
Regarding claim 6, Pagani does not explicitly teach a heating device adjacent to the process drum is provided, wherein the heating device is configured for spreading the substrate, or for maintaining a spread of the substrate.  
Yoshida is directed to a processing device including a heating device (21) for maintaining a spread of the substrate in a first direction.
Yoshida teaches a heating device (roller heater 21) is provided before the first of the film deposition portion (30), wherein the heating device is configured for spreading the substrate, or for maintaining a spread of the substrate. (See Yoshida, Abstract,  paragraph 33 ,35 and Figs. 1-3 and 7.)  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a heating device adjacent to the process drum is provided, wherein the heating device is configured for spreading the 
Regarding claim 6, Pagani does not explicitly teach the heating device has a dimension in a direction parallel to the substrate transport direction of at least 20 mm.  
Yoshida teaches various alterations and modifications can be made without modifying the gist of the invention including changing the incline of rollers. (See Yoshida, Abstract, paragraph 33, 35 and Figs. 1-3 and 7.)  Examiner is considering changes in dimension to a variable that is well known to modify without affecting the gist of Yoshida.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute different the heating device with a dimension in a direction parallel to the substrate transport direction of at least 20 mm, through routine experimentation, with a reasonable expectation of success, to the select the proper material for the coating material, as a result-effective variable, in order to provide the optimal heating for the desired smoothing properties. (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1969)) (See Yoshida, Abstract, paragraph 33 ,35 and Figs. 1-3 and 7.)   
It has been held that the shape or configuration is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular shape (orientation, alignment, dimensions, or configuration) is significant. In this case, no evidence to the significance of the shape (orientation, 
In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Claim 6 recites intended use clauses (i. e. “configured for spreading” ). A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Examiner is considering the combination of references Pagani in view of Mosca and Yoshida to meet this intended use(s).
Regarding claim 19, Pagani does not explicitly teach a heating device adjacent to the process drum is provided, wherein the heating device is configured for spreading the substrate in a direction perpendicular to a substrate transport direction, or for maintaining a spread of the substrate in a direction perpendicular to a substrate transport direction.  

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a heating device adjacent to the process drum is provided, wherein the heating device is configured for spreading the substrate, because Yoshida teaches this structure allows for heating the substrate to the deposition temperature which would decrease wrinkles and undesired spread of the substrate. (See Yoshida, Abstract, paragraph 33, 35, 45, 47, and Figs. 1-3 and 7.)  
Regarding claim 19, Pagani does not explicitly teach the heating device has a dimension in a direction parallel to the substrate transport direction of at least 20 mm.  
Yoshida teaches various alterations and modifications can be made without modifying the gist of the invention. (One change suggested is changing the incline of rollers.) (See Yoshida, Abstract, paragraph 33, 35 and Figs. 1-3 and 7.)  Examiner is considering changes in dimension to be a variable that is well known to modify without affecting the gist of Yoshida.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute different the heating device with a dimension in a direction parallel to the substrate transport direction of at least 20 mm, through routine experimentation, with a reasonable expectation of success, to the select the proper material for the coating material, as a result-effective variable, in order to provide the 
Claim 19 recites intended use clauses (i. e. “configured for spreading” ). A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Examiner is considering the combination of references Pagani in view of Mosca and Yoshida to meet this intended use(s).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over EP 198 818 6 A1 to Angelo Pagani (hereinafter Pagani) and EP 0466999 A1 to Giovanni Tenna Mosca (hereinafter Mosca) and US Pat. Pub. No. 20120247389 A1 to Yoshida et al (hereinafter Yoshida) as applied to claim 6 and further in view of US Pat. Num. 4,649,860 to Furukawa (hereinafter Furukawa).
Regarding claim 7, Pagani teaches the spreader roller (69, 67) is a first roller to touch the substrate upstream or downstream of the process drum (57).  (See Pagani, paragraph 33 and Fig. 3B.)
Pagani does not explicitly teach the heating device is positioned between the process drum and a spreader roller
Furukawa is directed to a vacuum evaporation processing device.
Furukawa teaches the heating device (19) is positioned directly adjacent the process drum (3) and a spreader roller. (See Furukawa, col. 5, lines 45-55, and Fig. 1.)  
  
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over EP 198 818 6 A1 to Angelo Pagani (hereinafter Pagani) and EP 0466999 A1 to Giovanni Tenna Mosca (hereinafter Mosca) and US Pat. Pub. No. 20120247389 A1 to Yoshida et al (hereinafter Yoshida) as applied to claim 6 and further in view of US Pat. Pub. No. 20020016017 A1 to Sakai et al (hereinafter Sakai).
Regarding claim 8, Pagani does not explicitly teach a heat adjustment unit, wherein the heat adjustment unit is positioned opposing a first side of the heating device, and wherein the heat adjustment unit and the heating device form a gap or a tunnel providing a path for the flexible substrate. 
Sakai is directed to treating a moving web with a film. 
Sakai teaches a heat adjustment unit (horizontal portion of upper wall of 203), wherein the heat adjustment unit is positioned opposing a first side of the heating device (205, 208), and wherein the heat adjustment unit and the heating device form a gap or a tunnel providing a path for the flexible substrate (201). (See Sakai, paragraphs 117-119 and Abstract and Fig. 2.)  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a heat adjustment unit, wherein   
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over EP 198 818 6 A1 to Angelo Pagani (hereinafter Pagani) and EP 0466999 A1 to Giovanni Tenna Mosca (hereinafter Mosca) as applied to claim 4 and further in view of US Pat. Num. 4,515,107 to Fournier et al (hereinafter Fournier).
Regarding claim 10, Pagani does not explicitly teach the at least one deposition source includes a microwave antenna comprising an elongated sleeve with a plurality of slots provided along a length of the microwave antenna.  
Pagani teaches adjacent vacuum chambers which include plasma or other treatment systems. (See Pagani, paragraph 12.)
Fournier is directed to a processing device for depositing materials utilizing a plurality of deposition chambers to deposit layer(s) on an advancing substrate. (See Fournier, Abstract.)
Fournier teaches the at least one deposition source includes a microwave antenna (110) comprising an elongated sleeve (sheath 112) with a plurality of slots (120, 122) provided along a length of the microwave antenna (110). (See Fournier, col. 8, lines 10-15 and Abstract and Figs. 1-4 and 6.)  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the at least one deposition source   
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over EP 198 818 6 A1 to Angelo Pagani (hereinafter Pagani) and EP 0466999 A1 to Giovanni Tenna Mosca (hereinafter Mosca) as applied to claim 1 and further in view of US Pat. Pub. No. 20130149555 A1 to Yamazaki et al (hereinafter Yamazaki).
Regarding claim 11, Pagani does not explicitly teach a substrate guide control unit for guiding a substrate, the substrate guide control unit comprising a single guide roller, wherein the single guide roller comprises an adjustment unit; a first substrate tension measurement unit and a second substrate tension measurement unit for measuring the tension of the substrate at a first end and a second end of the guide roller with the second end being opposite the first end; and a data connection for supplying the measured tension from the first end of the guide roller and the measured tension on the second end of the guide roller to a controller for controlling the adjustment unit
Yamazaki is directed to a processing device including a roll-to-roll device.
Yamazaki teaches a substrate guide control unit for guiding a substrate, the substrate guide control unit (tension controller mechanism, feedback, and lines) comprising a single guide roller, wherein the single guide roller (81b) comprises an adjustment unit (81a) ; a first substrate tension measurement unit (72) and a second substrate tension measurement unit (73) for measuring the tension of the substrate at a 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a substrate guide control unit for guiding a substrate, the substrate guide control unit comprising a single guide roller, wherein the single guide roller comprises an adjustment unit; a first substrate tension measurement unit and a second substrate tension measurement unit for measuring the tension of the substrate at a first end and a second end of the guide roller with the second end being opposite the first end; and a data connection for supplying the measured tension from the first end of the guide roller and the measured tension on the second end of the guide roller to a controller for controlling the adjustment unit, because Yamazaki teaches this structure allows for the stable feeding of the film. (See Yamazaki, paragraph 69.)  
Claims 12-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over EP 198 818 6 A1 to Angelo Pagani (hereinafter Pagani) and EP 0466999 A1 to Giovanni Tenna Mosca (hereinafter Mosca) as applied to claim 4 and further in view of US Pat. Pub. No. 20140290861 A1 to Dieguez-Campo et al (hereinafter Dieguez-Campo).
Regarding claim 12, Pagani does not explicitly teach at least one deposition source comprises: an electrode having a surface, wherein the surface of the electrode 
Dieguez-Campo is directed to a processing a flexible substrate.
Dieguez-Campo teaches at least one deposition source comprises: an electrode (602) having a surface, wherein the surface of the electrode opposes the outer surface of the process drum (110); a processing gas inlet (612) and a processing gas outlet (614), wherein the processing gas inlet and the processing gas outlet are arranged at opposing sides of the surface of the electrode; and at least one separation gas inlet (1842) having one or more separation gas inlet openings (one each side of the electrode), wherein the one or more separation gas inlet openings are at least provided at one of opposing sides of the surface of the electrode such that the processing gas Page 4 6589047_1Application No. 16/075,914Docket No.: ZIMR/0442USP Response to Restriction/Election1413.099380inlet (612) and/or the processing gas outlet (614) are provided between the one or more separation gas inlet openings (1842) and the surface of the electrode (602).  (See Dieguez-Campo, paragraphs 78, 80, 96-97, 100, 102, and 114-115 and Figs. 4-6.)  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a substrate guide control unit for guiding a substrate, the substrate guide control unit comprising at least one deposition 
Regarding claim 13, Pagani does not explicitly teach an actuator configured for adjusting a distance between the at least one deposition source.  
Dieguez-Campo teaches an actuator (124) configured for adjusting a distance between the at least one deposition source. (See Dieguez-Campo, paragraph 41, 55, and Figs. 1-3.)  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include an actuator configured for adjusting a distance between the at least one deposition source, because Dieguez-Campo teaches this adjustment of position by the actuator allows for reducing the length, costs, and footprint of the machine. (See Dieguez-Campo, paragraph 41, 55, and Figs. 1-3.)  
Claim 13 recites intended use clauses (i. e. “configured for adjusting” ). A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Examiner is considering the combination of references Pagani in view of Mosca and Dieguez-Campo to meet this intended use(s).

Dieguez-Campo teaches a gas separation unit (120, 620) for separating the first vacuum processing region from the at least one second vacuum processing region adapted to form a slit (between 120 and 110) through which the substrate can pass between the outer surface of the process drum and the gas separation unit, wherein the gas separation unit is adapted to control fluid communication between the first vacuum processing region and the second vacuum processing region, and wherein the fluid communication is controlled by adjusting a position of the gas separation unit (120, 620). (See Dieguez-Campo, paragraphs 41 and 55 and Figs. 1-3.)  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a gas separation unit for separating the first vacuum processing region from the at least one second vacuum processing region adapted to form a slit through which the substrate can pass between the outer surface of the process drum and the gas separation unit, wherein the gas separation unit is adapted to control fluid communication between the first vacuum processing region and the second vacuum processing region, and wherein the fluid communication is controlled by adjusting a position of the gas separation unit, because 
 Regarding claim 20, Pagani does not explicitly teach actuator configured for adjusting a distance between an electrode of the at least one deposition source and the outer surface of the process drum.  
Dieguez-Campo teaches an actuator configured for adjusting a distance between an electrode of the at least one deposition source and the outer surface of the process drum. (See Dieguez-Campo, paragraphs 41 and 55 and Figs. 1-3.)  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include an actuator configured for adjusting a distance between an electrode of the at least one deposition source and the outer surface of the process drum, because Dieguez-Campo teaches this adjustment of position by the actuator allows for reducing risk of scratching the coating drum or improving the gas separation factor. (See Dieguez-Campo, paragraph 41 and Figs. 1 and 2.)  
Claim 20 recites intended use clauses (i. e. “configured for adjusting” ). A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Examiner is considering the combination of references Pagani in view of Mosca and Dieguez-Campo to meet this intended use(s).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3  of U.S. Patent No. 10, 648, 072 B2 to Ries et al (hereinafter Ries) in view of EP 198 818 6 A1 to Angelo Pagani (hereinafter Pagani). 
 Although the claims at issue are not identical, they are not patentably distinct from each other because in claim 1 (which claim 3 depends from) , Ries recites a vacuum processing system for a flexible substrate, the vacuum processing system comprising: a first chamber adapted for housing a supply roll for providing the flexible substrate; a second chamber adapted for housing a take-up roll for storing the flexible substrate after processing; a maintenance zone between the first chamber and the second chamber wherein the maintenance zone allows for maintenance access to or of at least one of the first chamber and the second chamber; and a first process chamber for processing the flexible substrate. 
Claim 3 of Ries does not explicitly teach a substrate transport arrangement including one or more guide rollers for guiding the flexible substrate from the first chamber to the second chamber.
Pagani is directed to vacuum deposition system.
Pagani teaches a substrate transport arrangement including one or more guide rollers for guiding the flexible substrate from the first chamber to the second chamber. (See Pagani, paragraphs 21, 31 and Figs. 1.)
It would have been obvious to a person of ordinary skill in the art to include a substrate transport arrangement including one or more guide rollers for guiding the flexible substrate from the first chamber to the second chamber, because Pagani 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL V KURPLE whose telephone number is (571)270-3477.  The examiner can normally be reached on Monday-Friday 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on (571) 272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KARL KURPLE/Primary Examiner
Art Unit 1717